Citation Nr: 1538800	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability prior to September 6, 2014, and in excess of 40 percent after September 6, 2014.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy involving the sciatic nerve.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy involving the femoral nerve.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to September 6, 2014. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to March 1953.  

The issue of entitlement to service connection for a left knee disorder comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in April 2015, which set aside a June 2014 Board decision as to this matter and remanded the issue for additional development.  The issue initially arose from a March 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The remaining issues on appeal arose from the March 2011 rating decision which established service connection for lumbar strain and assigned a 20 percent rating effective from March 10, 2010.  A March 2015 rating decision granted an increased 40 percent rating for lumbar spine strain with degenerative disc disease/facet arthropathy of the lumbar spine effective from September 6, 2014, and granted separate 20 percent ratings for left lower extremity radiculopathy involving the sciatic and femoral nerves effective from September 6, 2014.  A subsequent March 2015 rating decision, in pertinent part, granted a TDIU effective from September 6, 2014.  

Although a TDIU has been granted effective September 6, 2014, the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU prior to September 6, 2014, issue in this case involves multiple complex medical matters and is more appropriately addressed as a separate issue.  

In April 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The lumbar spine disability increased rating issue on appeal was previously remanded for additional development in August 2013 and June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 20015 Order, the Court found that the Board in denying service connection for a left knee disability had relied upon VA examination findings which had not adequately considered evidence indicating that the Veteran had complained of left knee pain in July 2001 or evidence indicating that he had retired from farming due to left knee problems sometime between the period from approximately 1962 to 1982.  It was noted, in essence, that the March 2011 rating decision had referred to a July 23, 2001, VA treatment report indicating complaints of left knee pain that was not included in the record on appeal.  

The Board notes that a review of the available record shows that the AOJ in its March 2011 rating decision listed evidence including VA treatment records dated from June 3, 1999, to March 2, 2011, and stated that the electronic records were reviewed and that pertinent records were printed.  The decision also noted that a July 23, 2001, report indicated complaints of left knee pain.  Although VA treatment records added to the appellate record in December 2010 include a copy of a partial July 23, 2001, report, the information provided in that record did not include complaints of left knee pain.  It is also significant to note that the March 2011 rating decision listed evidence including a March 16, 2009, medical statement from J.P.P., M.D., but that a copy of that document is not included in the available record.  Nor was the document listed in the evidence of record in a March 2012 statement of the case.  There is no indication of the substance of the March 16, 2009, statement.  As the July 23, 2001, VA treatment report and the March 16, 2009, medical statement were apparently of record at some point during the course of this appeal, further VA efforts to obtain copies of these documents is required for adequate determinations of the service connection and increased rating claims.  

As to the matters concerning whether the December 2010 and March 2014 VA examiner had, in essence, adequately addressed evidence indicating that the Veteran had retired from farming during the period from approximately 1962 to 1982, the Board notes that the available record includes inconsistent evidence regarding the Veteran's retirement from farming and his occupation/physical activities since active service.  At his March 2014 VA examination the Veteran indicated he had retired from farming during the period from approximately 1962 to 1982 and in a March 2015 statement his daughter reported he had not been able to work due to back and knee injuries since 1953.  The Board notes, however, that the other evidence of record includes reports dated in December 2010 indicating that he retired from farming in 1994 and dated in January 2011 indicating that from 1953 to present he had been a crop and livestock farmer and still farmed a little in order "to help his son put up hay."  At his April 2013 hearing the Veteran also testified that after service he "did quite a bit of farming."  

The Board therefore finds the statements as to the approximate date at which the Veteran was unable to work as a farmer cannot be reconciled based upon the evidence of record.  Similarly, the Veteran's claims for increased initial ratings, including entitlement to a TDIU prior to September 6, 2014, cannot be finally adjudicated without additional clarification.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Therefore, additional development is required prior to further appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide additional evidence clarifying his date of retirement and his specific occupational/farming activities after service.  He should also be requested to provide a copy of a March 16, 2009, medical statement from J.P.P., M.D., or to provide sufficient information for VA to assist him in obtaining an additional copy of this evidence.

2.  Obtain all pertinent VA treatment records not yet associated with the record.  Specific efforts must be taken to obtain a copy of all pertinent reports dated from June 3, 1999, to March 2, 2011, including a July 23, 2001, report indicating complaints of left knee pain.

3.  Thereafter, request that the March 2014 VA examiner, or if unavailable another appropriate examiner, review the evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a present left knee disability as a result of active service.  All necessary examinations, tests, and studies should be conducted.  A complete rationale for the opinion must be provided and any opinions as to the credibility of the evidence considered must be included in the report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


